The action below was thus stated on the record: —
"Jacob C. Hearn vs. Benjamin Fooks. Action of debt to recover $1 50 penalty, under the statute concerning wood corders, passed at Dover, January 20, 1829, and the supplement thereto, passed at Dover, February 12, 1845." Judgment by default.
The exceptions were to the jurisdiction, and that the cause of action was not stated. The defendant also filed an affidavit that the wood, in relation to which the action was brought, was measured, bought and sold in Philadelphia, where it was carried by him as the *Page 364 
master of a vessel, trading from Broad Creek, and that it was taken from a point on said creek two miles below the town of Laurel.
By the Court. — The act of 1829, "concerning wood corders," provides that whenever there is an occasion for a wood corder in any town, the court shall on application appoint one for such town; and that when there is such a wood corder in any town, any one buying wood without measurement, shall forfeit $1 50. There is no supplement to that act, as stated in the record of the date of February 12, 1845; and the record probably refers to an act of that date, which is a supplement to the act for establishing the boundaries of the town of Laurel; and which, referring to the act "concerning wood corders," makes it the duty of the wood corder for the town of Laurel, to measure all wood offered for sale or sold, which he shall be required to measure, on both sides of Broad Creek, from the mill-dam to Collins' landing inclusive.
There is no statement in this record that the cause of action was for a penalty, for buying or selling wood within these limits; no statement that there was a wood corder for the town of Laurel; no statement that he was required to measure any wood; or indeed that the action below was concerning wood or the measurement thereof.
The record, therefore, shows no cause of action, and the judgment must be reversed.